DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1, 3, 6, 9-10, 12, 15-16, 18, 23-25, 29, 31-32, 38-39, 45, 51, 54 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the transition metal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

Claims 1, 3, 6, 9-10, 12, 15-16, 18, 23, 25, 29, 31-32, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Satochi (JP 2002-187247). 
	Regarding claim 1: Satoshi is directed to an uncured material for forming a phenolic resin sheet comprising 
uncured phenolic resin
filler 
-     a catalyst can be added, although preferably the composition is without a catalyst ([0010] Satoshi) (equivalent to less than 1 wt% catalyst relative to the content of the phenolic resin. 
The uncured phenolic resin is used in an amount of preferably 10-60 wt%, the total filler including kaolin clay and aluminum hydroxide is in an amount of 30-80 wt%, and additional fillers in an amount of up to 20 wt% of the composition. The ratio of aluminum hydroxide to kaolin clay is preferably 1:3 to 3:1. See [0011] Satoshi. 
It follows a composition comprising 20 wt% uncured phenolic resin, 50 wt% aluminum hydroxide, and 30 wt% of kaolin/other inorganic fillers is well within the scope of both Satoshi and claim 1 of the present invention. Specifically, the resulting composition comprises a ratio of filler to uncured phenolic resin of 4:1, and a ratio of metal hydroxide to uncured phenolic resin of 2.5/1. 
While a specific composition is not specifically mentioned comprising amounts within the scope of claim 1, it would have been obvious to have selected such a composition since the amounts are well within the claimed amounts, as demonstrated above. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an uncured material within the scope of claim 1. 
Regarding claims 3, 6: A catalyst can be added, although preferably the composition is without a catalyst ([0010] Satoshi) (equivalent to less than 1 wt% catalyst relative to the content of the phenolic resin ([0010]).
Regarding claims 9-10: The uncured phenolic resin is used in an amount of preferably 10-60 wt%, the total filler including kaolin clay and aluminum hydroxide is in an amount of 30-80 wt%, and additional fillers in an amount of up to 20 wt% of the composition. The ratio of aluminum hydroxide to kaolin clay is preferably 1:3 to 3:1. See [0011] Satoshi. 
It follows a composition comprising 10 wt% uncured phenolic resin, 30 wt% aluminum hydroxide, and 60 wt% of kaolin/other inorganic fillers is well within the scope of both Satoshi and claims 9-10 of the present invention. Specifically, the resulting composition comprises a ratio of filler to uncured phenolic resin of 9:1, and a ratio of metal hydroxide to uncured phenolic resin of 3/1. 
While a specific composition is not specifically mentioned comprising amounts within the scope of claims 9-10, it would have been obvious to have selected such a composition since the amounts are well within the claimed amounts, as demonstrated above. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an uncured material within the scope of claims 9-10. 
Regarding claim 12: The fillers are particulate and or inert to the rest of the uncured material and/or inorganic materials ([0011] Satoshi). 
Regarding claim 15: Satoshi is directed to a material comprising kaolin clay. Other fillers include silica, glass powder etc. ([0011] Satoshi). 
Regarding claims 16, 18: Satoshi is directed to a material comprising aluminum hydroxide, which has the formula AlOH3.
Regarding claim 23: The composition can further comprise a thickening agent ([0017] and Example 1 Satoshi) (equivalent to a viscosity controlling agent).
Regarding claim 25, 29: The composition comprises inorganic fibers, including glass fibers which can be in a layer such as a mat or fabric ([0013] Satoshi).  
Regarding claims 31-32: The glass fiber content is preferably 5-20 wt% of the composition ([0013] Satoshi), wherein the uncured material is present in an amount of preferably 10-60 wt%. It follows that a ratio of 2:1-1:1 is within the scope of Satoshi. 
Regarding claim 38: An uncured phenolic resin sheet is disclosed at least at [0008].
Regarding claim 39: A method of forming a composite product comprises the steps of:
i) providing an uncured phenolic resin material or uncured phenolic resin sheet 
ii. providing a substrate 
iii. applying a layer of the uncured phenolic resin or uncured phenolic resin sheet onto a surface of the substrate and
iv. pressing the layer of uncured phenolic resin material or uncured phenolic resin sheet to the substrate such that at least a portion of the uncured phenolic resin material or uncured phenolic resin sheet bonds to the surface. 
Specifically, Satoshi discloses the raw material of phenolic resin, filler, fiber, and additives into a mold, heated and pressed onto a base material ([0020]), wherein the base material include a mat of inorganic fiber and binder ([0015]).


Claims 24, 45, 51, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi as applied to claims 23 and 39 above, and further in view of Albertelli et al. (AU 2013248209). 
Regarding claim 24: Satoshi doesn’t mention additives, although a specific thickening agent/ viscosity controlling agent is not mentioned. 
Albertelli is directed to a method of forming a composite product comprising a phenolic resin, wherein the phenolic polymer contains a diol of butanol, ethanol, and isopropyl alcohol are added to reduce density of crosslinking. It follows that reduced crosslinking will affect the viscosity, and is therefore a viscosity controlling agent. One skilled in the art would have been motivated to have included a diol viscosity controlling agent in Satoshi since when used with a resole results in products having particularly good combination of physical properties, especially strength (p. 32 Albertelli). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a viscosity controlling agent of Albertelli as the additive of choice in Satoshi. 
Regarding claim 45: Satoshi mentions a variety of base substrates, although an open cell foam substrate is not mentioned.
Albertelli is directed to a method of forming a composite product by pressure comprising an open cell foamed substrate made of a phenolic resin and is a crushable material, wherein pressure is applied to bond a skin layer to a substrate wherein a portion of the sheet material flows into the surface of the substrate. One skilled in the art would have been motivated to have selected the open cell substrate of Albertelli as the substrate of choice in Satoshi to produce a composite material having a broad range of applications, including doors windows and other panels used in buildings (abstract and p. 3-4 Albertelli). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the substrate of Albertelli as the substrate in Satoshi. 
Regarding claim 51: A pressure is applied in units of force and is therefore not directly comparable to pressure. However, Albertelli teaches adding pressure such that the material at least partially flows into cells of the substrate material during the pressing step (p. 18 Albertelli). Hence, it is the Examiners position the particular amount of pressure applied to the substrate is a result-effective variable (MPEP 2144.05). Therefore, a particular amount of pressure within the scope of claim 51 is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.
Alternatively, the substrate is a crushable material such that during the application of pressure, the surface of the substrate is moulded (p. 11 Albertelli). 
Regarding claim 54: A produce comprising an open cell foam substrate and skin of phenolic resin bonded to the substrate wherein the phenolic resin is formed from the uncured material is suggested by the combination of Satoshi and Albertelli. 


Response to Arguments

Applicant's arguments filed 8/2/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 8-9 Remarks) Satochi fails to disclose the claimed composition . The specification clearly states the present invention does not suffer as readily as known compositions from discoloration due to catalysts. The present invention is directed to B stage cure without the need for catalysts. It has been surprisingly found that addition of a metal hydroxide within the filler allows for the amount of catalyst present to be significantly reduced or avoided altogether. Given the present application is directed to a phenolic resin having reduced discoloration upon curing, it is unclear why one skilled in the art would consider Satochi. Satochi is directed to a flame retardant panel which is able to maintain the panel shape following combustion. One skilled in the art would not be minded to increase the amount of filler absent impermissible hindsight. 
This argument is not found persuasive since it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
With regards to impermissible hindsight, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). See MPEP 2145. In the present case, one skilled in the art could have easily arrived at the claimed amounts without impermissible hindsight. In particular, the uncured phenolic resin is used in an amount of preferably 10-60 wt%, the total filler including kaolin clay and aluminum hydroxide is in an amount of 30-80 wt%, and additional fillers in an amount of up to 20 wt% of the composition. The ratio of aluminum hydroxide to kaolin clay is preferably 1:3 to 3:1. See [0011] Satoshi. It follows a composition comprising 20 wt% uncured phenolic resin, 50 wt% aluminum hydroxide, and 30 wt% of kaolin/other inorganic fillers is well within the scope of both Satoshi and claim 1 of the present invention. Specifically, the resulting composition comprises a ratio of filler to uncured phenolic resin of 4:1, and a ratio of metal hydroxide to uncured phenolic resin of 2.5/1. 

	Applicant argues (p. 11 Remarks) Satochi is directed to a flame retardant panel wherein the aluminum hydroxide and kaolin have an endothermic effect in the range of 200-600 °C and inhibit combustion. Accordingly, one skilled in the art would have no reason to increase the amount of filler in relation to the phenolic present. 
	This argument is not found persuasive since the amounts of filler clearly overlap the claimed amounts. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764